Case 1:20-cv-01207 Document 1-4 Filed 05/08/20 Page 1 of 7

Filed
D.C. Superior Court
04/08/2920 09:02—M

Superior Court of the District of Columsbtane court
CEVEL DIVISION - CEVIL ACTIONS BRANCH
INFORMATION SHEET

Lakey L. Daven port . Case Number: _2020 CA 002168 B

¥S Date: <j AL f IO

   

 

 

 

Nai Saturn Eastern, LLC and Safeway inc. {I One of the defendants is being sued
in their official capacity.
Name: (please prin} Relationship to Lawavit
Justin M. Beall BR) Attorney for Plaintiff

 

Firm Name: Cl Self (Pro Se}

Koonz, McKenney, Johnson, & DePaclis, LLP Other:

 

 

 

 

 

 

 

 

 

 

 

 

Telephone Ne.: : Six digit Unified Bar No.:
703-218-4416 502384
TYPE OF CASE: CI Nen-Jury WZ) 6 Person Jury (7 12 Person Jury
Demand:$450,600:00 Other: a
PENDING CASE(S) RELATED TO THE ACTION BEING FILED
CaseNo: ws dges Calendar #:
CeseNo: ___ Judge: Calendar#: sgeusipegsehisect gaa OS
NATURE OF SUIT: (Cheek One Box Oniy}
A. CONTRACTS COLLECTION CASES
TT 01 Breach of Contract i} 07 Personal Property CF 14. Under $25,006 Plrf, Grants Consent
{7} 62 Breach of Warranty CO 69 Resi Property-Real Estate Cl 16 Under $25,060 Consent Denied
{] U6 Negotiable Instrument {} £2 Specific Performance [3 17 OVER $25,000 Plef Grants Consent
BT ere
B. PROPERTY TORTS
C1 @4 Automobile ( 03 Destruction of Private Property CT 05 ‘Frespass
[7] 62 Conversion fj 94 Property Damage fj] 06 Traffic Adjudication
Py 07 Shoplifting, B.C. Cade § 27-102{a)
C. PERSONAL TORTS
{] 01 Abuse of Process {09 Harassment [317 Personal Injury ~ (Not Automobile,
Ci 62 Alienation ef Affection a 19 Invasion of Privacy Wot Mafpractice)
(J 03 Assault and Battery LJ ti Libel and Stander [J18 Wrongfidl Death Noi malpractice)
[} 04 Automobile-Personal injury | (12 Malicious Interference iP}19 Wrongful Eviction
[J 05 Deceit (Misrepresentation) | LJ 13 Malicious Prosecution [120 Frieadiy Suit
Cl 06 False Accusation | EP) 14 Malpractice Legal Ti21 Asbestos
EC] G7 False Arrest iis Maipractice Medical umcinding wrongtit dead) [322 Toxic/Mass Torts
{] 08 Fraud 16 Negligence-(Not Autorsobile, £}23 Tobacco
Not Malpractice) It} 24 Lead Paint

 

 

 

 

 

SEE REVERSE SIDE AND CHEOR HERE 7 IF USED

i tS etabery 2010
Case 1:20-cv-01207 Document 1-4 Filed 05/08/20 Page 2 of 7

INFORMATION SHEET, Continued

 

 

 

 

 

| D. OTHERS
i Ty 10 T.R.G./injunction {] 25 Liens: Tax/Water Consent Granted
(J 01 Aceontiine TJ bi Wer of Replevin Cl 26 insurance/Subrogation
Cj 02 Att. Before judpnient (il £2 Enforce Mechanics Lien Under $25,008 Consent Denied
4. Condemnation (Emin, Domain} fy 16 Declaratory Jadgrnent _ EJ 27 insurance/Subrogation
1:05 Bjecunent C17 Merit Personnel Act (OEA} Over 325,000
Cl 62 histiranceyS. abrogation {D.C. Cade Tite 1, Chapter 4} CJ 28 Motion to Confirm Arbitration
Under $25,000 PHE (7 18 Product Liability Award (Collection Cases Only)
Greleonsenn [] 24 Application to Confirm, Modify, {1 26 Merit Personnel Act (OHR)
C1 08 Quiet Title Vacate Arbitration Award C} 30 Liens: fax/Water Consent Denied
(3? 69 Special Wri Warrants (B.C. Cade § 16-4315}
DC Code § 11-941
It.
[103 Change of Name C1 45 Libel of information {i} 21 Petition for Subpoena
F106 Poreign Judgment [7] 19 Enter Administrative Order 3s {Rule 28-1 (b)]
C143 Correction of Birth Certifivate Judgment (DiC. Code § [J] 22 Release Moesitunics List
(114 Correction of Marriage 2-1802.03{h) or 32-1519(a}} 23 Role 27 @)
Certificate [] 28 Master Metes (D.C, Code § (Perpetuate Testimony)
42-3301, et seq.)

 

For individuals not represented by an attorney: ( } II acknowledge receipt of the Civil Actions Pro Se Handbook.

 

CV ASGActaher 2010

>

Date

t/t, [2028

 
Case 1:20-cv-01207 Document 1-4 Filed 05/08/20 Page 3 of 7

IN THE SUPERSOS COURT OF THE DISTRICT OF COLUMBIA
CIVEL DYVESION

 

LAREY ©
&4 Galveston Bees: Ww, Apt 283
Washington, DC 2632

Phaantiff

¥e .,, 2020 CA 002168 B

 

4

4

Clase Not
NAX SATURN EASTERN, LL
ar &. Parkeester Biyd
Bate, Idaho SS7G6

Serve: CT Carparation Syston
POAS Posh Se NW, Suite 109
Washington, Oy DENNIS

‘op
&
Se

 

018 ise 8 St NaS Sui fe!
Washington, INT 26095

SS

a

Boefesdaans,

 

COMPLAINT
PAI SSRIS

Kone Ahern Plaintiff Lakey Davenport ("Plaintiff") sies NAI Saturn Bastern, LLC (Defendant

HANSON G DEPAOUS LUE SATS aad Safeway Ihc. Defendant Safeway"), aud alleges:

Sy Anas OLaga 4

 

3340 BATON Fuace: SUT ZOO BARTHES

Fara VIRGINIA 22090
{. Plaintiff is an adult resident of the District of Columbia living at the above-

captioned address.

tPA) RAAT
Case 1:20-cv-01207 Document 1-4 Filed 05/08/20 Page 4 of 7

2. Defesicant NAT is, upon information, knowledge, and belief, 4 Delaware
Corporation Heensed ard incorporated in the District of Columbia with is princigal place

Es eyes boasted at dhe ab 33 Sarasa
et business located at the above captioned address,

A Defencay Safeway is, upon information, knowledge. aad boliet’ a
Delaware Corporation cod and incorporated in the District of Columbia with ite

rincipal Slace of business located at the above captioned address.

8, Jurisdiction is prayer under D.C, Code §§ 1-921 (1981), as amended, 13-
425 (20123, as all moidents giving rise to this cause of action occiared in the et of

 

he above paragraphs of the Complaint as

 

g

ly alleged Herein.

epi
uf

&, Atall times relevant to this claim, Plaintiff was a business lavites an the

 

vemises of the Safeway store No. 2012 foc gin Ave NW, Washington,

Q zB
bet 39007,

LAA OSES

es rélevant to this elabn, Dicfendants had camral of'and were

 

Koons Maiinnry

HNEON &DEPAGLE LLP ressonsible for the maintenanee of the premises, including keeping the premises ina
WAALLGaN VYiOO PLAZA t

wokerwPuce dues reasonably safe condition, of the Safeway store Na. 2912, located af 1855 Wisconsin Ave
Pauper Mews 22080

NW, Washinatan, DC 20007.

&. Oe ar about February 2, 2018. Plaintiff was slocking shelves in the Safeway
(703) 278-0 = ay : oe. 4 }
store No. 2912. incated at 1885S Wisconsin Ave NW, Washington. PX 28007, when she
slipped and fell on a shrimp fooated on the floor of the store af or near the seafeod counter.

az
Case 1:20-cv-01207 Document 1-4 Filed 05/08/20 Page 5 of 7

Fee
yon
oa
othe
er
ep

Hse

sulered significant injuries including be

 

 

ted io Injuries to her back, right weist, and neck for which she received modical

 

treatment and from which she continues to experictice pain, suffering, and functional

disabilin.

% YX

iB, Defendants knew or should have known of (Se ansa!

 

 

af this Jocation and Knew or should have known of any skipping hazards

Safeway store No. 2912, located at 1855 Wisesnsin Ave NW, Washington, DC 20007,

 

specifigaliy including the shrinre on the far which caesed P

ii,  Atall ime relovant hereto, Plaintiff was acting free and clear of any and all

 

3

comminaion negligence.

 

(Negligence - 2 pebadint NAB

peed

ert
wees,

SET incorporates by reference all other paragrants of this Complaint ag

i awed her, as well as other

 

fully alleged herein, and finther alleges that Def

4

invitees of the premises, a duty of reaaonable care, including but not limited to, a duty to

ensure the floor was fee from slipping hazards or other dangers posed to invitees.

LAW SHIR i. Defendant breached its daily eswad to F Plat sari ft by :
Rootes MOKERNEY , et = =a Bees ebay) rn
{a} Saihive te properly inspect atal maintain the floor which Defendant

HANSON & DEP ACLS LLP
pene eait knew or should have known was dangerons;

  

JE ESToOR uae Rue cts
th} ehltwe to 9 © x ings to Maint! dhat an unsafe
aL eee ch} failtwe to provide edequate warnings in MaintiY dhat an unset

ied on the floor:

 

seas CORNEA OX

freX r Les th ta ay atthy $F nevinta gnasee 2 q
eaiafereniae {ce} otherwise falling te act with the reasonable cave required of it under

the circumstances.

rd
Case 1:20-cv-01207 Document 1-4 Filed 05/08/20 Page 6 of 7

14. ‘The foregoing breaches of duty by Defendant, through their agents, servants

and/or enployees, wers the direct and proximate causes of infuries and damages to

Plaintiff, which include, but are net Haited to. severe and permanent physical infary and

Net
emotional distress.

iS. Asa further direct and proxtmate result of these breaches of duty, Plaiituf

-

x

has suffered and will continue to suffer monetary loss, medical expenses, ane

2

x
x

pe
sone

OSS ©:
wages and wage-carnins capacity, as well ay tremendaus sain and suffering, and loss of

enfoymient af tafe,

COUNT F
SEER = “Hefedact Safeway}

pes
fas
% S

>

iG,  Pisheiii! incorporaics by reference all other paragraphs of this Complaint as
iffudly alleged herein, and furiher alleges that Defendant Safeway owed her, as well as
other invifees off dhe premises: a duty af reasonable care, inclading but not limited to, a
city to enue the floss was free from slipping hexards or other dangers posed te iyvitees.
3] ao

Ve Doelendart breached Ns dutv owed to Paintht{ by:

(ay failure ta properly inspect and rasintain the floor which Defendant
LaWORNERS knew or should have known was dangerous:

S

MOONE MOMENHEY awed - i
failure to provide adequate warnings to Plaintiff that an unsats

oN
Riel

HNBONE DePacus LEP
PREM INS condition existed on the Boor;

2850 Baan Pirates, Gis 8M)
( étherwise falling fo act with the reasonably care required of b under

 

oo
D

CREAR WRRIMIS SIE

scala the ciroumetances

eyo veneers 18. The foregoing breaches of doty hy Defendant. through their agenis. servants

and/or employees, were the direct and proximate causes of ighuries and damages to
Case 1:20-cv-01207 Document 1-4 Filed 05/08/20 Page 7 of 7

3

Plaintiff which include, but are sot Honited i, severe and permanent physical infury and
emotional distress.
i9, Asa farther direct and proximate result of these breaches of duty, Plaintiff
has suffered and will continue to suffee monetary loss, medical expenses, snd loss of

wages and wage-vamting capacity, as well as tremendous pain and suffering, and loss of

np.

enjoyment of iif,

WHEREFORE, in consideration af the above couits, Plain? demands judgment
against Defendant MAI Saturs Eastem, LLC and Safoway Inc. jointly and severably in the
full and just amount of Four Lhandred and Fifty Thousand Dollars ($496,000.00), plus

inferest and costs, alang with any other relief the Coutt deems just and proper.

 

wpectfuih submiged,

KoOONey MoKENREY JOHNSOK &

DEFAouis LL e,
¢? x) Be Bee, Fe
pire ie

   

4 koh ee ash fr
we ‘Justin M. Beall § sq.
* Willow Wood Plaza f

 

 
 

 

  

 

 

}03G0 Eaton Place, Suve ZIM}
Fairfax, VA 23036
cawartices TOA} PLS
aA. @ 3) ER R449} (Faw)
Koon? MCKENNEY 70 re 44} a | ax)
Toeal@t SOONE. COR
HNSON SDSPROLS LLP Axorney for Plains?
WL OW ana Prana t
THOU EAT: PLace, Syme 200 GUS ¥ DRMANES
FAIRE AIS Matecints . wes a cs
Plant {fT vespecifally requests a fury (ial as te-all issues alleged hegein. it
ee we
ay gg wl
pyro a ~ we we

Jf Fs ee ae i ae Lo
a MM. Beall.

c7Os 2AB-484D
